Order, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about July 7, 1992, to the extent that it directed the trustees to give reasonable written notice to the beneficiaries prior to taking action with respect to certain litigation or any substantial asset of the trust estate, unanimously affirmed, without costs. Order, same court and Surrogate, entered on or about July 14, 1993, to the extent that it modified the order entered on or about July 7, 1992 by requiring that written notice be given 14 days prior to taking such action and 5 days in the event that the trustees intend to act notwithstanding the beneficiaries’ disagreement, unanimously modified, on the law and the facts and in the exercise of discretion, to the extent of directing notice to be given 3 days prior to taking such action and 2 days in the event that the trustees intend to act notwithstanding the *306beneficiaries’ disagreement and, except as so modified, affirmed, without costs. Order, same court and Surrogate, entered on or about July 30, 1993, which denied reargument but nonetheless modified the July 14, 1993 order as to the notification requirement with respect to responsive papers in litigation, unanimously affirmed, without costs.
The Surrogate had the power to impose the interim relief and acted within her discretion in doing so, since the facts brought to her attention in the petition and affidavits of the beneficiaries included sufficient allegations of both waste and the willful violation of a prior court order (SCPA 711 [2], [3]; 712, 719 [10]). However, we view the time limits imposed by the interim order of this Court dated September 22, 1993 (Sullivan, J.) to be more appropriate and modify accordingly. Concur — Sullivan, J. P., Asch, Rubin, Nardelli and Williams, JJ.